DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-20 have been examined.
	
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Winger (US Patent Application Publication 2009/0227400) in view of Murphy (US Patent 1,025,478)

As to Claims 1, 3, 8, and 10-12, Winger discloses an underwater training apparatus comprising:
a barrel (24), wherein the barrel contains a plurality of holes (26) disposed across the barrel, wherein each of the holes of the barrel pass through a wall of the barrel (Fig 1);
a handle (22), wherein the handle mechanically couples the barrel and a base (Fig 1).
However, Winger does not disclose a base funnel containing a plurality of holes, shaped as a circle, ellipse, polygon, or vent, disposed across the base funnel, wherein each of the holes of the base funnel pass through a wall of the base funnel wherein the barrel, the handle, and the base funnel are fluidically coupled such that water can flow through the barrel, handle, and base funnel.

With regards to the shape of the holes, Examiner notes that Winger states that other shapes of holes can be used and one of ordinary skill in the art would recognize the advantages thereof such as adjustability, shear strength, or aesthetics.  Applicant is also reminded that a change in the shape of a prior art device is a design consideration within the skill of the art.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the holes of the apparatus to also be elliptical or polygonal as this is merely a design choice changing the shape of the holes to produce expected and predictable results (such as adjustability, shear strength, or aesthetics).

As to Claims 4-5, Winger discloses the training apparatus significantly as claimed, but does not explicitly disclose wherein the diameter of the base funnel is between 2.5 and 6 inches or approximately 3.5 inches.
However, although silent on the dimension, Winger and Murphy do not disclose any structural or functional significance as to the size of the funnel, but the funnel inherently has a diameter relative to In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  Through routine experimentation and optimization, it would have been obvious to one of ordinary skill in the art to modify the assembly of Winger and Murphy to have said diameter of said funnel be between 2.5 and 6 inches or approximately 3.5 inches as the reference does not disclose any structural or functional significance as to the size of the funnel as this is merely a change in size producing expected and predictable results.  

As to Claim 6, Winger discloses the training apparatus of Claim 1, wherein the barrel and the handle are configured with a shape of at least one of a baseball bat, a softball bat, a cricket bat, a tennis racket, a golf club, or a hockey stick (Fig 1).

As to Claim 7, Winger discloses the training apparatus of Claim 1, wherein at least some of the holes in the barrel are shaped as at least one of a circle or an ellipse (Fig 1).

As to Claim 9, Winger discloses the training apparatus of Claim 1, wherein at least some of the holes in the barrel are shaped as vents (Fig 1).

As to Claim 13, Winger discloses an underwater training apparatus comprising:
a barrel (24), wherein the barrel contains a plurality of holes disposed across the barrel, wherein each of the holes of the barrel pass through a wall of the barrel, wherein the barrel is shaped as a barrel of at least one of a baseball bat or a softball bat (Fig 1);
a handle (Fig 1).

Murphy teaches a similar bat device having a barrel, handle, and a base funnel wherein a diameter of the base funnel is larger than a diameter of the barrel (Examiner considers the largest diameter of the funnel to be greater than the diameter of the barrel immediately adjacent the handle) and contains a plurality of circular holes/vents (b) disposed across the base funnel, wherein each of the holes of the base funnel pass through a wall of the base funnel (Fig 1) are fluidically coupled such that fluid can flow through the bat which forms a good grip for the users hands and at the same time will forma handle which will prevent the batter’s hands from slipping (Page 1, Lines 66-71).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the apparatus of winger to include a plurality of holes across a base of the apparatus to improve the users grip on the handle.  
With regards to the dimensions, as advanced above, although silent on the dimension, Winger and Murphy do not disclose any structural or functional significance as to the size of the funnel, but the funnel inherently has a diameter relative to the size of the apparatus.  It has been consistently held that a change in the size of a prior art device is a design consideration within the skill of the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  Through routine experimentation and optimization, it would have been obvious to one of ordinary skill in the art to modify the assembly of Winger and Murphy to have said diameter of said funnel be between 2.5 and 6 inches or approximately 3.5 inches as the reference does not disclose any structural or functional significance as to the size of the funnel as this is merely a change in size producing expected and predictable results.  


As to Claims 15-19, Winger discloses the training apparatus significantly as claimed, but does not disclose wherein at least some of the holes in the barrel and funnel are shaped as a polygon.
Examiner again notes that Winger states that other shapes of holes can be used and one of ordinary skill in the art would recognize the advantages thereof such as adjustability, shear strength, or aesthetics.  Applicant is also reminded that a change in the shape of a prior art device is a design consideration within the skill of the art.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the holes of the apparatus to also be elliptical or polygonal as this is merely a design choice changing the shape of the holes to produce expected and predictable results (such as adjustability, shear strength, or aesthetics).

As to Claim 16, Winger discloses the training apparatus of Claim 13, wherein at least some of the holes in the barrel are shaped as vents (Fig 1).

As to Claim 20, Winger discloses an underwater training apparatus comprising:
a head (49), wherein the head includes a plurality of holes (48) disposed across the head, wherein each of the holes passes through a wall of the head (Fig 8);
a shaft (44), wherein the shaft includes a plurality of holes (46) disposed across the shaft, wherein each of the holes passes through a wall of the shaft, wherein the shaft is mechanically and fluidically coupled to the head (Fig 8);
a handle (42), wherein the handle is mechanically coupled to the shaft (Fig 8).




Conclusion
The prior art made of record and not relied upon, such as Gregory, Blinzler et al, Yeh, and Stout et al disclose similar apparatus to be used in training for sports, is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA T KENNEDY whose telephone number is (571)272-8297. The examiner can normally be reached M-F 7a-4:30p MST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571-272-7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA T KENNEDY/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        2/15/2022